Morgan, J.
Plaintiff was married to N. Caroline Leavy. A community of property existed between them. He sued for a divorce. She reconvened and claimed a divorce from him. There was judgment in her favor. In settlement of the community he purchased her interest therein, giving, in part payment, his notes therefor, she retaining thereon ¡special lien and vendor’s privilege to secure their payment.
The notes were not paid at maturity. She caused the property to be .seized to satisfy her claim. Plaintiff enjoins the sale upon the ground that it will interfere with his homestead. The homestead law can not *784be invoked to defeat the vendor’s privilege, nor can it be exercised upon' property held in indivisión.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be avoided, annulled, and reversed, and that the injunction herein issued be dissolved in toto, with fifty dollars special damages and fifty dollars general damages, the costs in both courts to be borne by the plaintiff.